Dear Secretary Carnahan:
This opinion letter responds to your request dated July 27, 2009, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Tim Asher regarding a proposed constitutional amendment to amend Article I of the Missouri Constitution. The proposed summary statement is as follows:
Shall the Missouri Constitution be amended to ban affirmative action programs designed to eliminate discrimination against, and improve opportunities for, women and minorities in public contracting, employment and education while continuing to allow preferential programs necessary to establish or maintain eligibility for federal funding, to comply with an existing court order, or consisting of bona fide qualifications based on sex?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours, _________________________ CHRIS KOSTER Attorney General